Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose 
An entertainment robot comprising: at least one processor to generate respective data signals for supply on each of the data lines of the infrared transmitters, each of the generated data signals for the infrared transmitters comprising a bit pattern identifying a respective one of the infrared transmitters and a bit pattern indicating a signal strength, wherein the at least processor is programmed to: receive data signals from another entertainment robot via one or more of the plurality of infrared receivers, decode the received data signals to determine bit patterns indicating a set of signal strengths at which the received data signals were transmitted, decode the received data signals to determine bit patterns indicating a set of infrared transmitters of the other entertainment robot from which the received data signals were transmitted, and determine a distance and orientation of the other entertainment robot based on the determined bit patterns and the one or more of the plurality of infrared receivers, wherein each transmission circuit further comprises: a voltage-controlled current source to vary a current supplied to each infrared transmitter based on a voltage set on a power level signal line; and wherein the entertainment robot further comprises: a controlled voltage source to set the voltage of the power level signal lines as one of a range of analog output voltages based on a digital control signal, wherein a value of the digital control signal is used to set the bit pattern indicating the signal strength in the generated data signals. These limitations in combination are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661